Cook, J.,
dissenting.
I concur in the foregoing opinion on the first count in the declaration, and, also,that the demurrer to the second was properly sustained, because the obligation declared on is not set out with sufficient certainty; no date or time of delivery of the obligation being stated. But it is my opinion, that the loss or destruction of the deed does not extinguish the legal right, of which the deed was evidence. Upon the third count, I incline to the opinion, that the demurrer was improperly sustained, as the party need-not declare on the note with a profert in Court 5 and the date thereof not being material, the stating it blank, as in this case, is cause of special demurrer only.